PER CURIAM.
Epitomized Opiniion
Donley was injured by being thrown from a street car of Traction Co. in attempting to alight. She was thrown violently, striking her back, elbow and hip. The evidence disclosed that she was permanently injured; that prior to this injury she was well and strong, did the housework and had not been under doctor’s care. The tidal occurred more than two years after the accident. At that time she was still under doctor’s care, her eyes were badly affected, she suffered pain in her head and back, was unable to leave her home alone, or to perform any household duty. At the time of the trial she was getting worse.. The jury returned a verdict for $7,000 and judgment was entered on the verdict. The only error assigned by the Traction Co. is that the judgment is excessive, in that the amount is contrary to the evidence, and that the jury was influenced by passion and prejudice. In affirming- the judgment the Court of Appeals held:
1. The record does not disclose any circumstance indicating passion and prejudice.
2. We cannot say, from the nature of the injuries, that the judgment is excessive.